Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
	Claims 1-2, 5, 8-12, 14, 18 and 20 are amended. Claims 3, 15-17 and 19 are canceled. Claims 1-2, 4-14, 18 and 20-22 remain present in this application.
Reasons for Allowance
Claims 1-2, 4-14, 18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 14, the prior art of record, either singularly or in combination, does not fairly teach or suggest a display apparatus including limitation: 
“wherein the processor, upon execution of the stored at least one instruction, is further configured to:
control the display to display a first screen based on the display being placed in
the horizontal orientation,
in response to a first user command being input through the user input
module while the first screen is displayed, control the display to display a plurality of screens corresponding to a plurality of applications that were displayed on the display, wherein each of the plurality of screens includes information on a display orientation corresponding to the vertical orientation or the horizontal orientation, and
in response to a second user command being input through the user input module while the plurality of screens are displayed,
based on the second user command being a command selecting a second screen among the plurality of screens and a display orientation corresponding to the selected second screen being the vertical orientation, control the motor to rotate the display to the vertical orientation and execute an application corresponding to the selected second screen, and
based on the second user command being a command selecting a third screen among the plurality of screens and a display orientation corresponding to the selected third screen being the horizontal orientation, execute an application corresponding to the selected third screen”
along with the other limitation.
The prior art of record, either singularly or in combination, fails to anticipate or renders the above quoted limitation obvious.  This patentable distinction has been added to the independent claims 1 and 14, and renders it allowable.
Dependent claims 2, 4-13, 18 and 20-22 are also allowable as discussed with respect to independent claims 1 and 14 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Thursday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 19, 2022